DETAILED ACTION

	Claims 1-20 are allowed over the prior art of record.


REASONS FOR ALLOWANCE

	 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Pan et al. (7,336,615) teaches Testing the liveliness of a data plane of a label switched path (LSP) using a two stage approach. The first stage may use a general echo request operation that may be implemented using hardware. Therefore, the first stage does not heavily burden the control plane of the LSR. If a suspect LSP passes the first stage of the diagnostic operation, nothing more needs to be done. If, however, the suspect LSP fails the first stage, the diagnostic operation proceeds to a second stage. The second stage of the diagnostic operation sends probing massages through the suspect LSP, but uses the control plane to deliver the acknowledging messages. If the suspect LSP fails the second stage of the diagnostic operation, the ingress LSR can infer that the LSP is down, and begin recovery actions. The probing messages may include padding so that MTU limits can be tested. In addition, the probing messages may be encapsulated in a protocol that allows flow control, thereby protecting an LSR that can receive such messages from DoS attacks (See Abstract).

	Xu et al. (2019/0110324) teaches a networking and application system for handling the data communications protocols in the mobile packet core network. General Packet Radio Service (GPRS) Tunneling Protocol (GTP) has a control plane for control signaling (GTP-C) and a data plane for user data (GTP-U). A GTP Switch interfaces with Serving GPRS Support Node (SGSN) and/or serving gateway (S-GW). The GTP Switch provides Interment Protocol (IP) address manipulation to hide the topology of distributed control plane and data plane instances. The GTP Switch also implements dynamic node selection to route the control signaling and data plane traffic to different instances, hosted on separate servers, thus enabling higher flexibility in the network routing path optimization and scalable and elastic handling of the data traffic. (See Abstract).

	Lee et al. (2018/0270118) teaches A method implemented by a central controller is provided. The method includes receiving traffic monitoring information from a client, and sending a traffic monitor request to a network controller, the traffic monitor request requesting the network controller to monitor one or more traffic parameters based on the traffic monitoring information. The method further includes receiving a traffic report from the network controller, and responsive to determining that a monitored traffic parameter in the traffic report does not satisfy a condition specified by the traffic monitoring information, initiating a scaling operation based on data contained in the traffic report. (See Abstract).


	However, the prior art of records fails to teach or suggest individually or in combination as set forth in independent claim 1 filed on 05/18/2022. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449